The appellant was convicted in the county court of Hill County for the offense of theft of property under the value of $50.00 and his punishment assessed at confinement in the county jail for a term of one hundred and eighty days.
The facts show that M. L. Gray, the alleged injured party, on the 23rd of February, 1924, had an accident near Aquilla, and left his car by the side of the road on Sunday afternoon. That at the time he left the car it had four automobile casings on it and when he came back Monday morning, one of the rear casings had been taken off. The missing casing was a 30x32 Goodyear Cord Casing with a grey United States tube; it was an oversize casing. This witness further testified that he found this casing on a Ford roadster belonging to the defendant in the town of Hillsboro. The appellant testified that the casing which was in court and which was identified by Gray as being the one he lost was secured by him by purchase from a Bohemian on the Sunday night, the 23rd day of February, 1924. This is a sufficient statement of the facts.
By bill of exceptions No. 1, appellant complains at the court's action in refusing to instruct a verdict of not guilty. This complaint is without merit. The State's testimony if believed was sufficient to warrant a conviction. The testimony of the appellant was sufficient to account for his possession of the stolen casing in a manner consistent with his innocence. The issue thus presented was one for the jury and under the facts contained in this record, this court will not disturb the verdict rendered.
By bill of exceptions No. 2, appellant complains that the identification of the casing alleged to have been stolen was insufficient in that the testimony shows that the casing contained a number, 32296, which could be easily read and in view of the fact that the prosecuting witness was not able to say that this was the factory number of the casing lost by him and in view of the further fact that he did not produce the dealer from whom he had bought the casing, that he should not have been permitted to testify as to the identity of the casing lost with the one found in the possession of the defendant. In other words, it is appellant's contention that the State witness did not sufficiently identify the stolen casing, and that it was really in his power to definitely identify it by the number that was on it and that in the absence of his identifying it by the number, he was not entitled to resort to *Page 477 
other means of identification. We cannot agree with appellant's contention in this respect. The witness repeatedly stated it was his casing and also stated that he identified it by certain cuts that were found on the casing, claiming that same were made by mud chains. Appellant's objection as stated above would go to the weight and credibility of this testimony and not to its admissibility.
Bill of exceptions No. 3, seeks to raise the question of misconduct of the jury. He introduced but one of the jurors by whom he sought to show misconduct and this juror failed to testify to anything that could be regarded as improper under any rule announced in any of the decisions of this court.
The court gave a charge on circumstantial evidence, and by special charge No. 2 appellant requested the court to give a charge on circumstantial evidence in the identical language that was given but in addition thereto requested the court to also state in said charge the following:
"Unless you believe that the evidence on behalf of the State has measured up to the foregoing requirements, and unless you believe that every reasonable theory of the appellant's possession of the casing in question other than his guilty possession thereof has been excluded by the State's evidence beyond a reasonable doubt, you will find the defendant not guilty." We think the court was not in error in refusing to give this additional instruction. We think the requested charge was more onerous than the law places on the State, in at least two particulars; first, in requiring the jury to acquit unless every reasonable theory of the defendant had been excluded by the State's testimony and second in requiring the jury to acquit unless every reasonable theory of the defendant's possession of the casing in question other than his guilty possession thereof had been excluded by the State's evidence. We take it that it is a well known rule in this State that the jury may look to all of the evidence in the case — that offered by the appellant as well as that offered by the State in determining whether the party on trial be guilty of the offense charged.
Finding no error in the record, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 478 
                    ON MOTION FOR REHEARING.